Citation Nr: 1528557	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scars from shell fragment wounds of the left lower extremity.

2.  Entitlement to an initial compensable rating for residual scars from shell fragment wounds of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In a statement signed in March 2015, the Veteran indicated his desire to withdraw his appeal for initial compensable ratings for the residual scars from shell fragment wounds of his lower extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a statement signed in March 2015, the Veteran expressed his desire to withdraw his appeal as to the claims for compensable ratings for the shell fragment wound scars of his lower extremities.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal for an initial compensable rating for residual scars from shell fragment wounds of the left lower extremity is dismissed.

The appeal for an initial compensable rating for residuals scars from shell fragment wounds of the right lower extremity is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


